Citation Nr: 1730170	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression.

2. Entitlement to service connection for a bilateral hand disorder.

3. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to February 1988 and October 1990 to June 1991 and March 2003 to June 2003 with additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in July 2016.

 In October 2016, the Board remanded these claims for further development, to include VA medical examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately readjudicating, this claim, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration. 

In October 2016, the Board remanded the issues of service connection for an acquired psychiatric disorder, bilateral hand disorder, and a right shoulder disorder for further development, including VA medical examinations. 

Pursuant to the October 2016 Board remand, the Veteran was afforded a VA medical examination for an acquired psychiatric disorder in January 2017. The examiner reported that the Veteran had been diagnosed with unspecified anxiety. However, the examiner opined that the Veteran's unspecified anxiety is less likely than not caused by the Veteran's military service. 

The opinion is inadequate as it does not address the Veteran's June 2006 service treatment records that show that the Veteran had an episode of anxiety while on active duty for training. The examiner also failed to address the Veteran's 2002 service treatment records that show the Veteran reported being treated at an emergency room for an anxiety attack on a Medical History form.  Lastly, the examiner failed to take into account the Veteran's testimony of being placed on suicide watch while she was stationed in Saudi Arabia.  Therefore, the claim must be remanded for an addendum opinion.

Pursuant to the October 2016 Board remand, the Veteran was afforded a VA medical examination for a bilateral hand disorder in January 2017.  The VA examiner concluded that the Veteran does not have peripheral neuropathy or carpal tunnel syndrome. The examiner suspects that the Veteran has rheumatoid arthritis. 

The opinion is inadequate as it does not address the Veteran's February 2011 carpal tunnel diagnosis.  For service connection to be granted under any theory of entitlement, there must be a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992). A disability is current if present near or at the time a claim is filed or at any time during its pendency. McClain v. Nicholson, 21 Vet. App. 319 (2007). The report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Thus, the examiner should have considered the February 2011 diagnosis. 

The record also includes a neuropathy and bilateral hand pain diagnosis from the University of Mississippi Medical Center dated November 2011 as well as service treatment records  that show that the Veteran reported feeling numbness or tinging in her hands or feet. Therefore, this claim must also be remanded for a new examination.

Finally, pursuant to the October 2016 Board remand, the Veteran was afforded a VA medical examination for a right shoulder disorder in January 2017. The VA examiner determined that the Veteran has acromioclavicular joint osteoarthritis but concluded that her right shoulder condition was less likely than not due to service. In support of the VA examiner's opinion, the examiner notes that the first sign indicating a right shoulder injury was recorded a couple years after active duty.  

The opinion is inadequate because the examiner did not provide a sufficient rationale for his opinion, did not address the relevant STRs (including the Veteran's 2002 service treatment records in which the Veteran reported experiencing arthritis, rheumatism, or bursitis), and it fails to address the Veteran's testimony that her bilateral shoulder problems are related to the physical demands from her job as a Petroleum Specialist in service. Thus, an addendum opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain updated VA treatment records.

2.   After completing directive #1, obtain an addendum opinion from a VA physician other than the January 2017 VA examiner to determine the etiology of any currently present acquired psychiatric disorder to include anxiety. No additional examination of the Veteran is needed, unless the examiner determines otherwise. 

The claims folder, a copy of this remand, and a list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA must be made available to the examiner in conjunction with the examination. The examiner is advised that service connection is permissible for disability due to disease or injury incurred in or aggravated by active duty and ACDUTRA, but only for disability due to injury, not also disease, incurred in or aggravated by INACDUTRA.

The examiner is requested to address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had its onset during service or is etiologically related to service?

In addressing the foregoing questions, the examiner must discuss:

The Veteran's June 2006 service treatment records that show that the Veteran had an episode of anxiety while on active duty for training.

The Veteran's 2002 service treatment records that show the Veteran reported being treated at an emergency room for an anxiety attack on a Medical History form.  

The Veteran's testimony of being placed on suicide watch while she was stationed in Saudi Arabia.

3. After completing directive #1, schedule VA compensation examinations to determine the current nature and likely etiology of the Veteran's claimed bilateral hand disorder to include carpal tunnel, peripheral nerve condition, and rheumatoid arthritis. 

The claims folder, a copy of this remand, and a list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA must be made available to the examiner in conjunction with the examination. The examiner is advised that service connection is permissible for disability due to disease or injury incurred in or aggravated by active duty and ACDUTRA, but only for disability due to injury, not also disease, incurred in or aggravated by INACDUTRA.

The examiner is requested to address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hand disorder had its onset during service or is etiologically related to service?

In making this critical determination, the examiner is advised that a disability is current if present near or at the time a claim is filed or at any time during its pendency.

In addressing the foregoing questions, the examiner must discuss:

The Veteran's service treatment records that show that the 
Veteran reported feeling numbness or tinging in her hands or feet.

4. After completing directive #1, schedule an addendum opinion from a VA physician other than the January 2017 VA examiner to determine the etiology of any currently present right shoulder disorder. No additional examination of the Veteran is needed, unless the examiner determines otherwise. 

The claims folder, a copy of this remand, and a list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA must be made available to the examiner in conjunction with the examination. The examiner is advised that service connection is permissible for disability due to disease or injury incurred in or aggravated by active duty and ACDUTRA, but only for disability due to injury, not also disease, incurred in or aggravated by INACDUTRA.

The examiner is requested to address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right shoulder disorder had its onset during service or is etiologically related to service?

In addressing the foregoing questions, the examiner must discuss:

The Veteran's relevant STRs and the Veteran's testimony that her shoulder problems are related to the physical demands of her job as a Petroleum Specialist in service.

5. Then, after completing any other necessary development, readjudicate this claim in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




